EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark J. Masterson on 9 March 2021.

The application has been amended as follows:

Claim 11 (currently amended)
The device of claim 1, wherein the working head defines [[an enlarged]] the chamber; the vacuum passage extending between the [[enlarged]] chamber and an end of the working head that carries the working edge.

Claim 12 (currently amended)
The device of claim 11, further comprising a baffle disclosed in the [[enlarged]] chamber; the baffle defining at least one opening that is out of alignment with the vacuum passage and inlet of the vacuum pump to define a tortuous path for a vacuum flow passing through the [[enlarged]] chamber.

Claim 13 (currently amended)


Claim 14 (currently amended)
The device of claim 12, wherein the portion of the [[enlarged]] chamber disposed between the baffle and the vacuum passage is an effluent chamber adapted to retain debris removed from the working edge with the vacuum flow.

Claim 17 (currently amended)
The device of claim 11, further comprising a plurality of spaced baffles disposed in the [[enlarged]] chamber; each of the baffles defining at least one opening wherein the openings of the plurality of spaced baffles, the inlet, and vacuum passage being disposed out of alignment to define a tortuous vacuum flow path.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a portable tongue cleaning device, the device comprising: a hand-held base that carries a power supply and a vacuum pump, the pump having an inlet; a working head having a working edge adapted to engage the tongue and remove debris from the tongue, the working head being removably connected to the working head, the working head covering the inlet; and the inlet being an inlet nipple that projects beyond the outer surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 24 November 2020, with respect to claims 1-4, 6, 8, 11, and 20 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 8, 11, and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771